Opinion by
Judge Cofer:
The statute expressly provides that “no will or codicil shall be revoked” except in some one of the modes therein enumerated. No mere intention, however expressed, unless carried into execution by some of the acts designated in the statute, can have the effect, to revoke a will. The statute is plain and peremptory, is founded in wisdom, and has the sanction of experience. The legislature did not mean to have the devolution of estates to be controlled by parol evidence.
We have recently decided that the evidence of the declarations of a deceased person cannot be received to establish a will (Mercer’s Adm’r v. Mackin, 14 Bush 434), and the same reasons require us to hold that a will once duly executed cannot be revoked except in one of the modes provided by the statute.
Judgment affirmed.